Title: To George Washington from Samuel Purviance, Jr., 18 December 1783
From: Purviance, Samuel, Jr.,Williams, Otho Holland
To: Washington, George


                        
                            His Excellency General Washington
                            Baltimore 18th Decr 1783
                        
                        The Town of Baltimore feels an unusual joy on your Excellency’s arrival; And, willing to testify, in an
                            acceptable manner, the most grateful sense of your eminent services and superior abilities, We are intrusted to
                            congratulate your Excellency on the Glorious and happy conclusion of an unequal, precarious and bloody War, through which
                            you have successfully Commanded the Armies of the United States, Established the liberties and Independence of Your native
                            Country; and gained to yourself the unrival’d appellation of its most illustrious Citizen.
                        May your Excellency long survive the fatigues, and calamities of War—May Health, Ease, and domestic
                            tranquility Smooth your path of life; and Heaven, hereafter, grant the only adequate reward of your exalted Merit. We have
                            the Honor to be with perfect respect and Esteem Your Excellency’s, Most obedient, and Most Humble Servts
                        
                            W. Smith
                            Saml Purviance
                            Jno. Sterett
                            O.H. Williams
                        
                    